Citation Nr: 0805253	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  05-30 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran served on active duty service from October 1966 
to October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  In December 2007, the veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge; a copy of the transcript is in the 
record.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.

REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).

The duty to assist includes obtaining additional Department 
of the Army service  records, and, if a PTSD stressor can be 
verified, providing a VA medical examination with a medical 
opinion for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).

VA regulations reflect that symptoms attributable to PTSD are 
often not manifest in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressors actually occurred, and medical evidence of 
a causal nexus between current symptomatology and the 
specific claimed in-service stressors.  See 38 C.F.R. § 
3.304(f) (2007).

Since the veteran's service-personnel records fail to 
indicate that he engaged in combat with the enemy, his lay 
testimony or statements alone are not enough to establish the 
occurrence of the alleged stressors.  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  

The veteran was privately diagnosed with PTSD in October 
2004, and has been treated by the VA Espanola Outpatient 
Clinic and the Albuquerque VA Medical Center for chronic PTSD 
since April 2006.

The veteran testified at his hearing that his PTSD is tied to 
an event in November 1967 when he was stationed in Vietnam 
with a Transportation Company and assigned to convoy duty as 
a gunner.  The driver of another truck asked the veteran if 
he would drive for him as he was not feeling well.  The 
veteran asked the driver he was assigned to if he would mind 
if the veteran drove for the other soldier and the driver 
indicated it was fine with him.  As they were approaching a 
bridge in Camron Bay, the veteran was driving behind the 
truck to which he had originally been assigned, and saw it go 
over the side of the bridge and into the water.  He tried to 
save the driver, but was told to continue with the convoy in 
order to avoid an enemy ambush.  The driver of the truck 
perished, and when the veteran reported to his superior that 
he had changed places to another truck, he was scheduled for 
a Court Martial.  The Court Martial was cancelled on the 
basis that even if the veteran had jumped free of the truck 
he was originally assigned to when it went off the bridge, he 
still would have died, as the truck would have landed on him 
in the water.  

As the veteran has been unable to remember the name of the 
driver who died in the accident, or even the name of the 
bridge where the accident occurred, the RO denied his service 
connection claim for PTSD because of its inability to 
corroborate the veteran's story.  The veteran further asserts 
that in another convoy incident, a Molotov cocktail was 
thrown underneath one of their tankers, although it did not 
explode, and that he witnessed artillery fire, napalm drops, 
and dead Vietnamese, in conjunction with his fear of having 
his convoy fired upon, which could have been fatal because of 
the ammunition, bombs and chemicals they transported.

Service personnel records indicate the veteran was assigned 
to the 442nd Transportation Company from July 1967 to March 
1968 as a heavy truck driver.  The Board notes that under the 
prevailing law with regard to stressor verification, 
corroboration of every detail of the stressor, including the 
veteran's personal participation, defines "corroboration" far 
too narrowly.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  
Thus, records need only imply the veteran's participation 
(e.g., to not controvert the veteran's assertion that he was 
present when the events the records establish that his unit 
experienced occurred).  See also Pentecost v. Principi, 16 
Vet. App. 124, 128-129 (2002).  In Pentecost, the Court 
stated that the veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the veteran's unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.

Upon remand, the AOJ should attempt to obtain records from 
the Department of the Army of the 442nd Transportation 
Company during the July 1967 to March 1968 time-frame for any 
information concerning the claimed stressful events.  In 
particular, the RO should attempt to verify whether the 
casualty from the truck accident as described by the veteran 
above occurred, and to provide any available information, 
which might corroborate the veteran's alleged in-service 
stressors.  Further, the AOJ should attempt to verify whether 
the convoys were subjected to enemy fire.  If the AOJ is able 
to verify the veteran's stressor events, it should schedule 
the veteran for a psychiatric examination, by an examiner who 
has not participated in his treatment, to provide an opinion 
as to whether any psychiatric disorder found on examination 
may be related to service, to include PTSD due to a verified 
stressor.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to verify the 
veteran's account of the truck casualty 
accident concerning the 442nd 
Transportation Company from the July 1967 
through March 1968 timeframe by obtaining 
the unit's records from the Department of 
the Army.  The AOJ should complete any 
and all follow-up actions referred to by 
the Department of the Army.  If the 
records are unavailable, the AOJ should 
state so.  

2. The AOJ should prepare a letter asking 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) to provide any 
available information, which might 
corroborate the veteran's alleged in-
service stressors, to include 
experiencing rocket and mortar attacks 
during convoy duty.  The veteran served 
on active duty with the U.S. Army from 
October 1966 to October 1968.  He was 
stationed in Vietnam with the 442nd 
Transportation Company and was assigned 
on convoy duty as a gunner. The AOJ must 
provide the JSRRC with copies of any of 
the veteran's service personnel records, 
showing service dates, duties, and units 
of assignment, and stressor statements.

3.  After items 1 through 3 are 
completed, the VA should prepare a report 
detailing the nature of any in-service 
stressors that were established by the 
record.  If none were verified, the 
report will so state.  This report is 
then to be added to the claims file.

4.  If, and only if a stressor is 
verified, VA should make arrangements 
with the appropriate VA medical 
facility for the veteran to be afforded 
a psychiatric examination by an 
examiner, who has not previously 
examined the veteran, to ascertain the 
nature, extent, and etiology of the 
veteran's PTSD.  The claims file must 
be made available to, and be reviewed 
by, the examiner in connection with the 
examination, and the report should so 
indicate.  The examiner should perform 
any tests or studies deemed necessary 
for an accurate assessment.  If a 
diagnosis of PTSD is appropriate, the 
examiner should specify the credible 
"stressor" that caused the disorder and 
the evidence upon which that opinion 
was based to establish the existence of 
the stressor.  The examiner should 
comment explicitly upon whether the 
veteran's alleged stressors were the 
results of the veteran's experiences in 
service.  If so, the examiner should 
also comment explicitly upon whether 
there is a link between such stressors 
and the current symptoms, if any.  The 
examiner should clearly outline the 
rationale for any opinion expressed and 
discuss the etiological opinions. 

5.  After completion of the above, VA 
should readjudicate the appellant's 
claim for entitlement to service 
connection for PTSD.  Adjudication of 
the service connection claim should 
consider the applicability of 
Pentecost, supra.  If any determination 
remains unfavorable to the appellant, 
he and his representative should be 
provided with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the case 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and to further develop the veteran's claims.  
No action by the veteran is required until he receives 
further notice; however, the veteran is advised that failure 
to cooperate by reporting for examination may result in the 
denial of his claim(s).  38 C.F.R. § 3.655 (2007).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




